Citation Nr: 1633400	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy prior to November 22, 2011.
 
2.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy prior to November 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to February 2000.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified before a Veterans Law Judge, who has since retired, concerning the issues of entitlement to increased ratings for radiculopathy of the left and right lower extremities.  In July 2015, the Veteran was notified that that Judge was no longer available and was given the opportunity to testify at a new hearing.  No response was received from the Veteran. 

The Board denied the claims for entitlement to an increased rating for radiculopathy of the right and left lower extremities in a May 2014 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and in a March 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to a Joint Motion for Remand.

In October 2015, the Board denied ratings greater than 10 percent for right and left lower extremity radiculopathy prior to November 22, 2011.  In June 2016, the Court vacated the October 2015 Board decision denying higher ratings for right and left lower extremity radiculopathy prior to November 22, 2011 and remanded the matter for adjudication pursuant to a Joint Motion for Partial Remand.

In October 2015, the Board also remanded the issue of entitlement to an earlier effective date for a TDIU to the Agency of Original Jurisdiction (AOJ) for further development and readjudication.  A review of the record indicates that development and readjudication has not yet been completed.  That issue has not yet been re-certified to the Board following the previously requested development.  The AOJ is advised to take action as necessary on this matter.   


FINDINGS OF FACT

1.  Prior to November 22, 2011, the Veteran did not have moderate incomplete paralysis of the right sciatic nerve.
 
2.  Prior to November 22, 2011, the Veteran did not have moderate incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period prior to November 22, 2011, the criteria for the assignment of a rating greater than 10 percent for service-connected right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 
 
2.  For the period prior to November 22, 2011, the criteria for the assignment of a rating greater than 10 percent for service-connected left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lower extremity radiculopathy is evaluated under the rating criteria addressing impairment of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran is in receipt of a 10 percent rating for each lower extremity's radiculopathy prior to November 22, 2011, and has been awarded two 20 percent ratings from that date.  The question before the Board, as indicated by the June 2016 Court order and the attendant Joint Motion for Partial Remand, is whether a higher rating than 10 percent is warranted for right and/or left lower extremity radiculopathy prior to November 22, 2011.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, moderately severe, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

During the course of the claim, the Veteran has submitted statements and testimony indicating that he experiences severe pain radiating into his lower extremities and that his legs frequently collapse, causing him to fall.  He reports taking medication and having had various treatments, to include acupuncture, massage therapy, and epidural steroid injections. 

A September 2008 VA pain note indicates that the Veteran was able to walk on his toes and heels.  Strength in the lower extremities was 5/5 throughout, bilaterally, and his reflexes were 1+ in the lower extremities, bilaterally. 

The records from the Naval Hospital in Jacksonville show that the Veteran presented to the emergency room in January 2009 following an episode where his legs gave out and he fell on a glass table.  He reported pain in the left lower extremity.  He was treated with intravenous medications and discharged to home. 

During a VA spine examination in February 2009, the Veteran reported having pain that radiated into his buttocks, groin and thighs.  He reported that the pain did not radiate past his knees.  He reported that his legs were increasingly giving out on him.  On examination of the lower extremities, he was fully sensate to light touch in all dermatomal distributions.  He had 5/5 strength in all muscle groups.  Deep tendon reflexes were symmetrical.  The examiner stated that the examination did not reveal any evidence of radiculopathy.  The examiner further stated that "[h]e does not have neurological deficits but he has significant back pain."  

The Veteran was also seen at a VA primary care in February 2009.  He reported that the pain was so severe his legs buckled a couple of weeks before, and that he fell.  On examination, his strength was 5/5, and his deep tendon reflexes were 2+ (normal).  His gait was reported as slow and slightly antalgic. 

Fee basis records dating from approximately August 2008 to July 2009 show acupuncture and massage therapy for thoracolumbar radiculopathy.  A July 2009 record notes that the Veteran's left leg was collapsing frequently and did not appear to respond to treatment.  The prognosis for the left leg was poor. 

An October 2009 VA medical record includes an assessment of chronic back pain with increased neurologic symptoms.  Objectively, however, the Veteran was shown to have good strength with deep tendon reflexes that were 1+, bilaterally.

On VA examination on April 5, 2010, the Veteran reported having severe pain radiating down both thighs to the knees.  On detailed motor examination, the strength in his lower extremities was noted to be 5/5 (active movement against full resistance) on both sides.  Muscle tone was normal, and there was no atrophy.  The reflexes in the lower extremities were shown to be 1+, bilaterally.  The examiner stated that there was no evidence of left or right lumbosacral radiculopathy. 

In a November 2010 note, a VA primary physician indicated that she thought the Veteran "would be better served by seeing the physiatrist (rehab physician) here ... than the neurologist.  He has spinal stenosis which is arthritis/blockage in his lower back canal which is likely cause of his legs giving out.  If the physiatrist believes a neurology referral would be helpful we can refer at that time."  

On VA physical medicine rehabilitation consultation in December 2010, the Veteran complained that his legs were giving out on him.  He reported having weakness in the left leg and "to some degree" on the right.  On focused neurological examination, the muscle strength in the Veteran's right lower extremity was noted to be 5/5, and in the left lower extremity, it was noted to be 4+ to 5/5.  Light touch was intact, but there was dullness in the proximal left lateral leg on pinprick.  His deep tendon reflexes were 2+ in the knees, with the right reflex slightly more than left.  His gait was independent with a cane.  The VA physician stated that there was no definite weakness in the quadriceps or the hip abductors to explain left leg buckling.  There were no sensory deficits or signs of myelopathy.  The VA physician further stated that the findings did not reveal radiculopathy or myelopathy to explain falling episodes. 

The Veteran most recently underwent a VA examination on November 22, 2011.  The diagnoses included right S1 and left L5 moderate sensory radiculopathies.  The Veteran used a cane for support due to back pain.  On examination, his muscle strength was noted to be 5/5 in both lower extremities, and there was no muscle atrophy.  His reflexes were 2+ at both knees and ankles.  Sensation in the upper anterior thigh and thigh/knee was normal on both sides.  It was decreased in the lower leg/ankle and foot/toes on both sides.  The examiner noted that decreased sensation was in the S1 distribution on the right and the L5 distribution on the left.  Straight leg raising test was positive on both sides.  The VA examiner indicated that the Veteran had radicular pain and other symptoms due to radiculopathy.  Constant pain was described as moderate in both lower extremities.  Intermittent pain was described as severe in both lower extremities.  Paresthesias and/or dysesthesias were described as moderate in both lower extremities.  Numbness was described as mild in both lower extremities.  The overall severity of radiculopathy was described as moderate in the right and left lower extremities. 

During the Veteran's February 2013 hearing, he testified that the pain in his legs was pretty much constant, especially when he was sitting down; and that when he walked sometimes, it was really hard to take a step.  It did not seem like the legs wanted to work, and sometimes, he would take a step and there was just no strength in the leg, and he would collapse and fall down.  He and his spouse testified that it had always been that way. 

Based on the evidence of record, the Board finds that for the period prior to November 22, 2011, the Veteran did not have moderate incomplete paralysis of the right or left sciatic nerve.  Thus, a rating of greater than 10 percent is not warranted for either lower extremity's radiculopathy.

In October 2009, the Veteran was noted by a health care provider who examined him to have good strength.  The February 2009 and April 2010 VA examiners stated that there was no evidence of radiculopathy, and the overall objective findings prior to November 22, 2011 appeared to be minimal.  The Veteran's strength was generally reported to have been 5/5, with only slight decrease in right lower extremity reflexes and some gait abnormality. 

In making this determination, the Board has taken into consideration the Veteran's lay statements, including his statements received in January 2009, May 2009, and July 2011, as identified by two Joint Motions, which ultimately resulted in the June 2016 Court Order.  In those statements, the Veteran stated that in January 2009, when he was hospitalized, the radiating pain that ran down both of his legs caused his legs to collapse and him to fall.  He stated that he suffered from severe muscle spasms that made it so that he could not sleep.  In May 2009, he stated that he walked with a cane but that both of his legs would give out on him at the same time.  He would experience pain soon after standing up.  Sometimes when he walked, his left foot would drag on the floor.  In June 2011, he stated that he could not walk normally, and that he would have to pause slightly with every step to ensure that his legs would be able to support his weight.  His legs would collapse, causing him to fall several times a week.  A VA health care provider in December 2010, however, examined him neurologically and found that he had no definite weakness in his quadriceps or hip abductors to explain leg buckling.  

The Veteran is competent to report symptoms, such as weakness, pain, and decreased sensation and that he legs give way.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, whether the Veteran's radiculopathy causes repeated falls due to his legs giving way is a complex medical matter for which medical expertise is required.  Jandreau, 429 F.3d at 1377. 

The Veteran has reported falling because his legs gave out as early as January 2009.  The probative evidence as to whether the Veteran's radiculopathy causes repeated falls includes the February 2009 VA spine examination which was negative for any findings of radiculopathy and the examiner's specific statement that the Veteran had no neurological deficits.  As no neurological deficits were found, the cause of the fall the previous month would not likely be neurological.  At the December 2010 physical medicine rehabilitation consultation, that physician indicated that there was no definite weakness in the Veteran's quadriceps or hip abductors to explain leg buckling.  In other words, he appears to have been saying that weakness in the quads or hip abductors from radiculopathy is necessary to cause a leg to buckle, due to radiculopathy, and that the Veteran did not have any such weakness, and so his leg buckling was not explained by his radiculopathy.  Under 38 C.F.R. § 4.14, symptoms not caused by a service-connected disability may not be compensated.  

The preponderance of the evidence, moreover, indicates that the Veteran had no significant weakness in his legs due to radiculopathy during the time period in question.  All of the findings from the trained health care providers who evaluated him were of essentially normal strength in his lower extremities, rather than any of them supporting a finding of weakness in the muscles to show that he was falling due to leg buckling from radiculopathy.  Additionally, there is a wide sampling of objective medical findings which clearly demonstrate no more than an almost imperceptible left lower extremity muscle weakness (4+ to 5/5 strength) on one occasion at worst (with only dullness in the proximal left lateral leg at that time, instead of an absence of sensation), and 1+ (sluggish) or 2+ (normal) reflexes bilaterally on all occasions tested.  There is no muscle atrophy to suggest a chronic and significant muscle weakness in either lower extremity.  Additionally, any pain from radiculopathy is no more than slightly objectively demonstrated, as indicated by an only slightly antalgic gait in February 2009.  

While the Veteran complained of severe pain in April 2010, and has reported that symptoms interfere with his sleep, etc., his clinical findings with regard to radiculopathy were normal except for sluggish reflexes, no atrophy was one of the clinical findings, and the examiner stated that there was no evidence of radiculopathy.  This strongly suggests that he has pain from a source other than radiculopathy, and there have been repeated clinical findings showing that the Veteran's lower extremities are normal or almost normal on detailed motor and sensory testing.  Motor and sensory impairment due to the radiculopathy is what is being compensated under his ratings for radiculopathy.  Under these circumstances, the Board concludes that prior to November 22, 2011, the Veteran did not have moderate incomplete paralysis of either sciatic nerve.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected right and left lower extremity radiculopathy.  The symptoms and impairment caused by it are specifically contemplated by the schedular rating criteria including 38 C.F.R. §§ 4.123, 4.124a.  These include pain, sensory and motor impairment due to nerve disease or injury.  No other symptoms are shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the Veteran is service-connected for multiple disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 




ORDER

Prior to November 22, 2011, a rating in excess of 10 percent for service-connected right lower extremity radiculopathy is denied.

Prior to November 22, 2011, a rating in excess of 10 percent for service-connected left lower extremity radiculopathy is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


